DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 04/08/2020 and 11/12/2020 are being considered by the examiner. 
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “controllers… are collectively configured to… modify an airflow” in claim 19, the “the plurality of interconnected flying vehicles are arranged in more than one layer” in claim 20 and the “one or more control surfaces” in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
a.	paras. [0061]-[0062]: reference numeral 19.
5.	The drawings are objected to because the drawings are not readable and reproducible for publication purposes. Specifically, the hand-written text in Fig. 1-9, and 17 is not readable and reproducible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
6.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
7.	The disclosure is objected to because of the following informalities: 
a.	para. [0050]: the term “flying vehicle 13” should be rewritten as --flying vehicle 10--;
b.	para. [0091]: the term “a centralized command unit 91within the flying surface 100” should be rewritten as -- a centralized command unit 91 within the flying surface 100--.
Appropriate correction is required.

Claim Objections
8.	Claim 21 is objected to because of the following informalities:
	a.	Claim 21, line 2: the term “one or more one or more” should be rewritten as --one or more--.  
	b.	Claim 21, line 3: the term “the flying vehicle” should be rewritten as --the interconnected flying vehicle--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 1, recites the limitations “a plurality of interconnected flying vehicles” in line 1, “the plurality of flying vehicles” in line 3, and “the plurality of interconnected flying vehicles” in line 4 which renders the claim uncertain. It is unclear whether the plurality of interconnected flying vehicles is considered to be the same or is different from the plurality of flying vehicles since the term omits the term interconnected. For these reasons it is unclear if the adjacent flying vehicles is a subset of the plurality of interconnected flying vehicles. As it is best understood, this omission was not intentional, as such the plurality of the flying vehicles is being interpreted as the plurality of interconnected flying vehicles which also includes the adjacent flying vehicles. The term “the plurality of flying vehicles” should probably be rewritten as “the plurality of interconnected flying vehicles” in order to obviate such uncertainty. Similarly, claims 2-4 are unclear for the same reasons. 
12.	Claim 7 recites the limitation “the onboard thrust unit” in line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 1 positively recites the limitation “thrust module”, as such the onboard thrust unit being interpreted as the thrust module for claims 7-10.
13.	Claim 18 recites the limitation “thrust units” in line 3. There is insufficient antecedent basis for this limitation in the claim. Similarly, claims 7-10 are indefinite for the same reasons. 
	Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
15.	Claim(s) 1-11, 15, 18-19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duffy et al. (US 2014/0374532 A1), hereinafter “Duffy”.
16.	Regarding Claim 1, Duffy discloses a flying surface (Abstract, paras. [0054]-[0059]; flying surface 200 as seen in FIGS. 2A-14) comprising:
	a plurality of interconnected flying vehicles (paras. [0054]-[0057]; interconnected flying vehicles 100) each comprising a thrust module (para. [0049]; thrust module 102 as seen in FIG. 1A) and a controller (para. [0053]; controller 118 as seen in FIG. 1A), wherein adjacent flying vehicles of the plurality of flying vehicles (100) are connected via a joint formed between connectors of the adjacent flying vehicles (para. [0051], [0067], and [0072]; vehicles 100 connected via a connection mechanism 202 comprising of vehicle connectors 110 and connectors 1500 for forming a joint between vehicles 100); and 
wherein the controller (118) of each of the plurality of interconnected flying vehicles (100) are configured for distributed flight control of the flight surface (paras. [0051], [0053], [0055], [0076], [0078]-[0080] and [0085]-[0093]; controllers 118 of respective flying vehicle 100 are configured for distributed flight control of the flight surface based on at least controllers 118 being in communication with one another via distribution lines 122 and signal transfer lines 1510 such that data is transferred between each of the flying vehicles, controllers 118 having signal receivers for receiving data from remote control device 2200, and controllers 118, each comprising controller 140 which is operative for implementing stored and receiving flight instructions form the remote control device 2200 such that flight surface 200 can be collectively controlled via the remote control device 2200).
17.	Regarding Claim 2, Duffy discloses the flying surface of claim 2, wherein adjacent flying vehicles of the plurality of flying vehicles are connected via a flexible joint (para. [0054]).
18.	Regarding Claim 3, Duffy discloses the flying surface of claim 1, wherein adjacent flying vehicles of the plurality of flying vehicles are connected via a rigid joint (paras. [0045] and [0054]).
19.	Regarding Claim 4, Duffy discloses the flying surface of claim 1, adjacent flying vehicles of the plurality of flying vehicles are connected via connectors configured for transmission of at least one of: control data signal or power signals (paras. [0051] and [0068]; flying vehicles 100 connected via connection mechanism 202 having distribution lines 122 and signal transfer lines 1510 for transmitting power signals as well as control data signals).
20.	Regarding Claim 5, Duffy discloses the flying surface of claim 1, wherein each flying vehicle comprises a power unit (para. [0050]; each flying vehicle 100 comprising a power unit 124 as seen in FIG. 1A).
21.	Regarding Claim 6, Duffy discloses the flying surface of claim 5, wherein at least one flying vehicle of the plurality of interconnected flying vehicles is configured for sharing power from a power unit with one or more other flying vehicles of the plurality of interconnected flying vehicles (para. [0077]; power sharing amongst the interconnected flying vehicles 100 via circuits 2100 as seen in FIG. 21A).
22.	Regarding Claim 7, Duffy discloses the flying surface of claim 1, wherein each controller of the plurality of interconnected flying vehicles is configured to independently generate control signals for the onboard thrust unit (paras. [0050] and [0053]; controller 118 comprising of controller 140 for implementing stored instructions for flight and controller 118 providing command signals the thrust module 102 for providing lift to flying vehicle 100).
23.	Regarding Claim 8, Duffy discloses the flying surface of claim 7, wherein each of the plurality of interconnected flying vehicles additionally comprises one or more position sensors, and wherein each controller of the plurality of interconnected flying vehicles is configured to generate control signals for the onboard thrust unit based at least in part on outputs of the one or more position sensors (para. [0050] and [0053]; controller 118 which provides control signals to thrust unit 102 comprises of one or more sensors such as an IMU and GPS as such each controller 118 is configured to generate control signals for each thrust unit 102 based at least in part on outputs of the one or more position sensors). 
24.	Regarding Claim 9, Duffy discloses the flying surface of claim 7, wherein each controller of the interconnected flying vehicles is configured to independently generate control signals for the onboard thrust unit based at least in part on command signals received from an external controller (as previously discussed, each controller 118 is configured to receive signals from an external controller such a remote control device 2200 such that controller 118 provides signals to thrust module 102 for generating thrust).
25.	Regarding Claim 10, Duffy discloses the flying surface of claim 8, wherein generating control signals for the onboard thrust unit comprises:
	determining, based at least in part on the output of the one or more position sensors (position sensors as discussed in para. [0053]), a connectivity state of the corresponding flying vehicle relative to one or more adjacent flying vehicles (a connectivity state achieved by the electrical connection between each of the flying vehicles 100 via distribution lines 122 and signal transfer lines 1510); and 
generating control signals for movement of a corresponding flying vehicle (with consideration of each of the flying vehicles transmitting power and control data signals via distribution lines 122 and signal transfer lines 1510 to each other as well as each flying vehicle equipped with controller 118 having controller 140 for operative purposes and controller 118 being in communication with a remote control device, sufficient structure is provided for the purpose of performing the function of generating control signals for movement of a corresponding flying vehicle based on the output of the one or more position sensors regarding the connectivity state of flying vehicles with each other).
26.	Regarding Claim 11, Duffy discloses the flying surface of claim 10, wherein each controller is configured to received a control signal from an external control device (paras. [0053], [0079] and [0085]; controller 118 configured to receive a control signal from an external control device 2200 via a signal receiver and controller 140 of controller 118).
27.	Regarding Claim 15, Duffy discloses the flying surface of claim 1, wherein at least one of the interconnected flying vehicles comprises at least of a GPS sensor (para. [0053]; controller 118 comprising of sensors which includes a global positioning system (GPS) which is by definition a sensor).
28.	Regarding Claim 18, Duffy discloses the flying surface of claim 1, wherein the controller of the plurality of interconnected flying vehicles are collectively configured to maneuver portions of the flying surface for object manipulation by independently controlling thrust units of the plurality of interconnected flying vehicles (paras. [0051], [0053], [0055], [0068], [0076], [0078], [0080] and [0093]; controllers 118 of respective flying vehicles are configured via electrical connections between the flying vehicles for data/signal transmission, signal receivers, and controllers 140 for receiving and executing flight instructions from the remote control device 2200 such that the controllers 118 are configured to maneuver portions of the flying surface 200 for performing the function of object manipulation by independently controlling thrust units (i.e. thrust modules) 102 of the flying vehicles 100).
29.	Regarding Claim 19, Duffy discloses the flying surface of claim 1, wherein the controllers of the plurality of interconnecting flying vehicles are collectively configured to maintain the flying surface in at least substantially stationary position to modify an airflow at the stationary position (paras. [0078] and [0079]; controller 140 of controller 118 which is in communication with the remote control device 2200 for executing flight instructions as well as controlling the thrust module 102 is also in communication with speed controller 114 such that speed controller 114 can alter (i.e. modify, change and etc.) the speed of motor 106 corresponding to rotor 106 of each thrust module 102 for producing the desired amount of thrust, as such controllers 118 are configured to modify an airflow of the flying vehicles 100 at a stationary position).
30.	Regarding Claim 22, Duffy discloses the flying surface of claim 1, wherein the controllers of the plurality of interconnected flying vehicles are collectively configured to reconfigure an overall shape of the flying surface between a first configuration and a second configuration during flight (paras. [0056]-[0059] and [0086]-[0090]; controller 118 configured at via controller 140, the signal receiver and remote control device 2200 to form various configurations during flight).

Claim Rejections - 35 USC § 103
31.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

32.	Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2014/0374532 A1), in view of McGrew et al. (US 20180162528) 
33.	Regarding claim 12, Duffy discloses the flying surface of claim 1. 
	Duffy is silent regarding a wireless power receiver and an external power source. 
	McGrew discloses a flying vehicle (McGrew Abstract and FIG. 9) wherein flying vehicle (901) comprises a wireless power receiver configured to receive wireless power transmission from an external power source (paras. [0059] and [0061]; wireless power receiver 914 configured to receive wireless power transmission from an external power source 930).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of the Duffy as taught by McGrew such that the flying vehicle comprises a wireless power receiver configured to receive wireless power transmission from an external power source. In doing so, power is transmitted to the flying surface by utilizing means which reduces limitations imposed by a power transmission line (McGrew para. [0061]).
34.	Regarding Claim 14, Duffy discloses the flying surface of claim 1. 
	Duffy is silent regarding a camera.
McGrew discloses a flying vehicle (McGrew Abstract and FIG. 9) wherein at least one of the flying vehicles comprises a camera (para. [0051]; flying vehicle 101 comprising of camera 462).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Duffy as taught by McGrew such that at least one of the flying vehicles comprises a camera. In doing so, each of the flying vehicles is capable of providing surveillance as well as information pertaining to the surrounding environment of the flying surface to an external source such as a remote control device. 

35.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2014/0374532 A1), in view of Kirkbride (US 2019/0389575 A1).
36.	Regarding Claim 13, Duffy discloses the flying surface of claim 1. 
	Duffy is silent regarding a photovoltaic element. 
	Kirkbride discloses a flying surface (Flying surface 1 as seen in FIG. 1) wherein one or more of the plurality of interconnected flying vehicles additionally comprise a photovoltaic element (para. [0084]; UAV 30 of flying surface 1 comprising of solar cells, and solar cells by definition comprise of photovoltaic elements). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to the modify the invention of Duffy as taught by Kirkbride such that one or more of the plurality of interconnected flying vehicles additionally comprise a photovoltaic element. In doing so, each of the flying vehicles utilize means to harvest renewable energy for charging onboard batteries as well as providing direct electrical current to components of other interconnected flying vehicles of the flying surface (Kirkbride para. [0084]) as well as reducing the need for each flying vehicle to have additional or heavier batters which would require the flying vehicles to product additional thrust while using an increased amount of power in order to support the flight performance of the flying surface. 

37.	Claim(s) 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2014/0374532 A1), in view of Kastee et al. (US 2019/0069379 A1), hereinafter “Kastee”.
38.	Regarding Claim 16, Duffy discloses the flying surface of claim 1.
	Duffy is silent regarding a beacon.
	Kastee discloses a flying vehicle (flying vehicle 1 as seen in FIG. 1) wherein at least one of the flying vehicle comprises a beacon (para. [0070]; power transmitter 304 comprising of a local homing beacon).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Duffy as taught by Kastee such that at least one of the interconnected flying vehicles comprises a beacon. In doing so, the interconnected flying vehicles are equipped with conventional, low-energy consuming and lightweight transmission means for transmitting data from the flying vehicles to a remoter control device.  
39.	Regarding Claim 21, Duffy discloses the flying surface of claim 1. 
	Duffy is silent regarding control surfaces. 
	Kastee discloses a flying vehicle (flying vehicle 1 as seen in FIG. 1) wherein one or more of the plurality of interconnected flying vehicles further comprises one or more control surfaces configured to provide attitude adjustment to the flying vehicle (para. [0189]; a plurality of interconnected flying vehicles such as agent 1700 comprises of control surfaces 1702 that allow for the rotation of agent 1700 as such control surfaces 1702 are configured to provide attitude adjustment).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention Duffy to use the arrangement of Kastee, as a known arrangement of control surfaces of interconnected flying vehicles for the purpose of providing orientation correction means to the flying vehicle as well as the flying surface in order orient the flying surface to an optimal orientation that is conducive to specific flight operations. 
 
40.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2014/0374532 A1), in view of Thompson et al. (US 2019/0329903 A1), hereinafter “Thompson”.
41.	Regarding Claim 17, Duffy discloses the flying surface of claim 1, 
	Duffy is silent regarding a wireless data network repeater.
	Thompson discloses a flying vehicle (Abstract and FIG. 1A) wherein at least one of the interconnected flying vehicles comprises a wireless data network repeater (paras. [0196] and [0201]; flying vehicle 100 comprising of computer processing system 2400 configured to mediate data between UAV 100 and network 2414 using a repeater in wireless manner as seen in FIG. 24).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Duffy as taught by Thompson such that at least one of the interconnected flying vehicles comprises a wireless data network repeater. In doing so, the flying vehicles utilize means which reinforces the communication (i.e. signal transmission) between the flying vehicles including the flying surface and the remote control device. 

42.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2014/0374532 A1), in view of Sun et al. (US 2012/0158215 A1), hereinafter “Sun”.
43.	Regarding Claim 20, Duffy discloses the flying surface of claim 1. 
	Duffy is silent regarding a layered arrangement of the interconnected flying vehicles. 
	Sun discloses a flying surface (Abstract and FIG. 2A) wherein the plurality of the interconnected flying vehicles are arranged in more than one layer (paras. [0028], [0091]; a plurality of interconnected flying vehicles (i.e. cells) can be arranged in a stack (i.e. layered) arrangement).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Duffy to use the arrangement of Sun, as a known stacked arrangement of interconnected flying vehicles for the purpose of optimizing the aerodynamic properties of a flying surface. 










Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Paczan et al (US 2016/0378108 A1), Hall et al. (US 2017/0144757 A1), Greenberger et al. (US 2018/0231971 A1), Conn et al. (US 10293936 B1) and Bellamoli (WO 2020/049604 A1) disclose interconnected flying vehicles forming a flying surface.

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642